FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 11, 2022

                                     No. 04-22-00005-CV

                                         John DOE,
                                          Appellant

                                              v.

ROMAN CATHOLIC ARCHDIOCESE OF SAN ANTONIO, By and Through the Apostolic
 Administrator and Archbishop Gustavo Garcia-Siller and Archbishop Emeritus Patrick Flores,
 Their Predecessors and Successors, as Archbishop of the Roman Catholic Archdiocese of San
          Antonio, Father Jesus Armando Dominguez, and Father Virgilio Elizondo,
                                          Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI08589
                         Honorable Norma Gonzales, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Beth Watkins, Justice

        On September 29, 2022, Appellant John Doe filed an unopposed motion to inspect and
obtain a copy of the sealed portions of the clerk’s record and of the reporter’s record. The
motion is GRANTED. The clerk of the court is instructed to provide a copy of the sealed
portions of the clerk’s record and of the reporter’s record to appellant on CD-ROM. All parties
and their attorneys are ORDERED not to share the contents of the sealed record with any person
except to the extent necessary to prepare their respective briefs. The parties must comply with
the rules for filing briefs under seal if applicable. See TEX. R. APP. P. 9.2(c)(3).

       Appellant also has filed a second unopposed motion to file a reply brief. Appellant’s
motion is GRANTED. Appellant’s reply brief is due on or before November 18, 2022. Further
requests for extension of time will be disfavored.
                                                      FILE COPY

It is so ORDERED on October 11, 2022.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT